           Case 1:18-cv-01047-LJO-BAM Document 33 Filed 08/18/20 Page 1 of 2



1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8
9    WAYNE DANIEL MORGAN,                            )   Case No.: 1:18-cv-01047-LJO-BAM (PC)
                                                     )
10                   Plaintiff,                      )
                                                     )   ORDER DIRECTING DEFENDANT TO FILE A
11            v.                                     )   STATUS REPORT WITHIN THIRTY DAYS
                                                         FROM THE DATE OF SERVICE OF THIS
                                                     )   ORDER
12   M.G. MARTINEZ,
                                                     )
13                                                   )
                     Defendant.                      )
14                                                   )
                                                     )
15
16
              On January 28, 2020, a settlement conference was held before the undersigned and the parties
17
     reached a settlement agreement with the terms and conditions of the settlement placed on the record.
18
     (Doc. No. 25.) Pursuant to the settlement agreement, on January 29, 2020, the parties filed a
19
     stipulation to dismiss this action with prejudice, (ECF No. 28), and the action was terminated by
20
     operation of law, (ECF No. 29).
21
              On July 31, 2020, Plaintiff filed a motion which the Court construes as a motion to enforce the
22
     settlement agreement. (ECF No. 30.) Plaintiff contends that he has sent Defendant two letters, but
23
     received no response, and he has not received the settlement funds. (Id.)
24
25            On August 5, 2020, the Court directed Defendant to show within seven days why sanctions

26   should not be imposed for failure to comply with the settlement agreement. (ECF No. 31.) Defendant

27   filed a response to the order to show cause on August 12, 2020. (ECF No. 32.)

28   ///

                                                         1
        Case 1:18-cv-01047-LJO-BAM Document 33 Filed 08/18/20 Page 2 of 2



1             Defendant’s counsel declares, in pertinent part, the following:

2             On May 22, 2020, I contacted the California Department of Corrections and Rehabilitation
              settlement coordinator inbox, the staff responsible for processing settlement, and requested an
3             update regarding the status of payment to Plaintiff.
4
              On June 3, 2020, I was informed by CDCR staff responsible for processing settlements that the
5             settlement papers were being processed, but that the processing had been delayed due to
              Defendant’s counsel’s inadvertent mistake in sending the settlement papers to the incorrect
6             inbox. CDCR staff informed me that they could not complete processing of the settlement
7             because, they believed, Plaintiff had not completed his signature on the settlement agreement
              and release correctly.
8
              On June 16, 2020, I reviewed the settlement agreement and release and determined that
9             Plaintiff had, in fact, correctly completed the settlement agreement and release. On that date, I
              informed the CDCR settlement coordinator of that fact and instructed that the settlement
10
              should be processed as soon as possible. On June 16, 2020, CDCR staff acknowledged that
11            Plaintiff had, in fact, correctly completed the settlement agreement and release.

12            On August 4, 2020, I contacted CDCR staff regarding the status of the settlement payment to
              Plaintiff. CDCR staff informed me that they had not processed the settlement papers and
13            referred me to the June 3, 2020 email in which they had previously, but mistakenly, informed
14            me that Plaintiff had not completed his signature correctly on the settlement agreement and
              release. In response, on August 4, 2020, I informed CDCR staff that this issue had already been
15            resolved and that it had been determined that Plaintiff had correctly completed the settlement
              agreement and release. I instructed CDCR staff to process the settlement payment to Plaintiff
16            as soon as possible.
17
18   (Declaration of Erik Gutierrez ¶¶ 4-7.) Based on defense counsel’s representations, it is HEREBY

19   ORDERED that Defendant shall file a status report regarding the processing of payment pursuant to

20   settlement agreement, within thirty (30) days from the date of service of this order, and every

21   fourteen (14) days thereafter until payment is complete. The order to show cause will not be
22   discharged until the payment is fulfilled.
23
24   IT IS SO ORDERED.
25   Dated:     August 17, 2020
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                          2
